Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd Jr. et al. (5,433,991).
Regarding claims 1, 6, 10, Boyd Jr. et al. teach an intumescent coating system comprising a substrate to which an adhesive coating has been applied to the exterior surface thereof a quantity of woven mesh whereby the woven mesh is affixed to or draped about the substrate by the adhesive material (considered to be the first coating on the steel) and wherein the mesh support structure comprises a plurality of first yarns, a plurality of second yarns and a plurality of third yarns wherein the first and second yarns retain at least about 80%the second yarn thereof of their tensile strength at about 343 degrees Celsius as the first and second yarns are taught as carbon fiber material and the third yarns have a melting temperature in the range of about 280 to about 300 degrees Celsius as the third yarns are taught as polyester. The yarns are in a leno weave arrangement and the third yarn is intertwined with one of the second yarn. Each of said intertwined pair of second and third yarns is positioned in said woven mesh such that the third yarn and the second yarn thereof are disposed alternatingly on either side of the first yarn at intersections of the yarns. The woven mesh is exposed to elevated temperatures whereby at least a portion of the surface if the third yarns is at least partially melted wherein upon cooling at least a portion of the surface of each of the third yarn adheres to the surface of each of the first yarn 
Regarding claim 2, the first yarns run in the weft direction and the second and third yarns run in the warp direction. 
Regarding claim 3, the first yarns run in the warp direction and the second and third yarns run in the weft direction. 
Regarding claim 4, at least some of the first and second yarns retain at least about 80% of their tensile strength at about 849 degrees Celsius. 
Regarding claim 5, at least some of the first and second yarns retain at least about 80% of their tensile strength at about 1200 degrees Celsius.
Regarding claim 7, at least some of the third yarns comprise a thermoplastic material including polyester.
Regarding claim 8, the mesh comprises substantially square mesh cells.
Regarding claim 9, at least of the first yarns and some of the intertwined second and third yarns are spaced about 2.5 yarns per inch of mesh. 
Regarding claim 11, the substrate comprises a building component or structure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd Jr. et al. (5,433,991).
Regarding claim 12, Boyd Jr. et al. teach the substrate is a beam, but is silent regarding the specific type of beam. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure as any type of beam, including an I-beam.
Regarding claim 14, Boyd. Jr. et al. is relied upon as set forth in the rejection of claims 1 and 10 above and fully incorporated herein by reference. Boyd Jr. et al. are silent regarding the claimed bond rupture energy. However, given Boyd Jr. et al. teach such a similar article with such similar material made in such a similar way, the claimed bond rupture energy is necessarily inherent. 
Regarding claim 15, the first yarns run in the weft direction and the second and third yarns run in the warp direction. 
Regarding claim 16, the first yarns run in the warp direction and the second and third yarns run in the weft direction. 
Regarding claim 17, at least some of the first and second yarns retain at least about 80% of their tensile strength at about 849 degrees Celsius. 
Regarding claim 18, at least some of the first and second yarns retain at least about 80% of their tensile strength at about 1200 degrees Celsius.
Regarding claim 19, at least some of the first and second yarns comprise carbon fiber material. 
Regarding claim 20, at least some of the third yarns comprise a thermoplastic material including polyester.
Regarding claim 21, 
Regarding claim 22, at least of the first yarns and some of the intertwined second and third yarns are spaced about 2.5 yarns per inch of mesh. 
Regarding claim 23, Boyd Jr. et al. teach an intumescent coating system comprising a substrate to which an adhesive coating has been applied to the exterior surface thereof a quantity of woven mesh whereby the woven mesh is affixed to or draped about the substrate by the adhesive material (considered to be the first coating on the steel). An intumescent coating composition is applied to the mesh draped substrate wherein the intumescent coating composition impregnates at least a portion of the woven mesh. 
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Applicant argues Boyd does not teach exposing the mesh to an elevated temperature whereby at least a portion of the surface if the third yarns is at least partially melted and upon cooling at least a portion of the surface of the third yarns adheres to the surface of each of the first yarn and the second yarn at contact points there between. Boyd teaches exposing the mesh to an elevated temperature of 1093 degrees Celsius in the Examples and therefore teaches whereby at least a portion of the surface if the third yarns is at least partially melted and upon cooling at least a portion of the surface of the third yarns adheres to the surface of each of the first yarn and the second yarn at contact points there between. Boyd also teaches the reinforcement is exposed to the high temperature of a fire and therefore it is clear at least a portion of the surface if the third yarns is at least partially melted and upon cooling at least a portion of the surface of the third yarns adheres to the surface of each of the first yarn and the second yarn at contact points there between. Therefore, the present claims are not allowable. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Shawn Mckinnon/Examiner, Art Unit 1789                                                                                                                                                                                                        7